Citation Nr: 1647855	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-48 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an initial rating higher than 10 percent for a right hip disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to July 1983. 

These matters come before the Board of Veterans' Appeals (Board) from April 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the April 2009 decision, the RO granted service connection for degenerative joint disease of the right hip and assigned an initial 10 percent disability rating, from November 26, 2008.  In the April 2012 decision, the RO denied service connection for a left hand disability (claimed as pain in the thumb area), a sinus disability, and a right knee disability (claimed as swelling).

In June 2014 and March 2016, the Board remanded the higher initial rating issue for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, VA primary care physician notes dated in June and December 2011 document reports of right knee stiffness and swelling.  Service treatment records reflect that the Veteran broke his right leg in December 1978 and that a pin was placed in his leg.  He contends that knee swelling and stiffness have persisted in the years since his in-service leg injury.  Hence, there is competent evidence of persistent or recurrent symptoms of a possible right knee disability, evidence of a right leg injury in service, and competent evidence of a continuity of right knee symptomatology in the years since service, suggesting that a current right knee disability may be related to service.  Thus, the Board finds that VA's duty to obtain an examination as to the nature and etiology of any current right knee disability is triggered.  Such an examination is needed to determine whether the Veteran has any current right knee disability and to obtain a medical opinion as to the etiology of any such disability. 

As for the appeal for a higher initial rating for a right hip disability, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Moreover, the joints involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

The Veteran was afforded a VA examination in April 2016 to determine the severity of his service-connected right hip disability.  He reported during the examination that he experienced flare ups of right hip/thigh symptoms in terms of increased pain and swelling with prolonged weight bearing and that there was functional loss or functional impairment of the right hip/thigh in terms of decreased weight bearing tolerance.  The ranges of right hip motions were reported and it was noted that there was evidence of pain with weight bearing.  The examiner initially indicated that the Veteran was able to perform repetitive use testing, but that there was no additional loss of function or range of motion after three repetitions of motion.  She subsequently indicated, however, that the Veteran was not being examined immediately after repetitive use over time, but that pain significantly limited functional ability with repeated use over a period of time.  

In sum, it is unclear from the April 2016 examination report whether and to what extent the Veteran experiences additional functional loss of the right hip/thigh with repetitive use.  Also, the ranges of motion of the left hip were not provided and the right hip joint was not tested for pain on passive motion and in both weight bearing and non weight bearing positions.  In light of these deficiencies and the fact that the right hip issue is otherwise being remanded to obtain additional records, as explained below, the Board finds that a new VA examination should be conducted upon remand to assess the severity of the service-connected right hip disability.  

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

A March 2014 VA primary care physician note appears to indicate that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to any claim for SSA benefits have not yet been associated with the file and may be relevant.  Hence, the AOJ should attempt to obtain any such records upon remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a left hand disability, a sinus disability, a right knee disability, and a right hip disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a left hand disability, a sinus disability, a right knee disability, and a right hip disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all updated records of the Veteran's treatment contained in the Columbia Vista electronic records system and dated from July 2016 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or Supplemental Security Income benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to assess the nature and etiology of any current right knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any right knee disability diagnosed since approximately April 2011, the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right knee disability had its onset during service, had its onset during the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's right leg fracture in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any right knee disability diagnosed since approximately April 2011, the Veteran's right leg fracture in service, and his reports of right knee symptoms in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of right knee symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for right knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right hip disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report all appropriate ranges of both left and right hip motion (in degrees) on both active motion and passive motion and in both weight bearing and non weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to all appropriate ranges of right hip motion:

What is the extent of any additional limitation of right hip motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should report whether there is any ankylosis of the right hip.  If ankylosis is present, the examiner should report whether it is favorable or unfavorable, its severity, the angle at which the hip is held, and whether crutches are necessitated.
The examiner should also report whether there is any flail joint of the right hip and the nature and severity of any impairment of the femur.

The examiner should report the nature and severity of any scars associated with the Veteran's service-connected right hip disability, to include whether any scar causes any limited motion or loss of function.  Each scar size (including both scar length and width) and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his service-connected right hip disability.  

6.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




